UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4006


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN DARNELL GUY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00144-NCT-1)


Submitted:   July 10, 2013                 Decided:   July 18, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Stephen Thomas Inman, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Guy appeals from his conviction entered pursuant

to his guilty plea to felon in possession of a firearm and

forty-six-month         sentence.         Counsel       has     filed    an       Anders     v.

California, 386 U.S. 738 (1967), brief questioning whether Guy’s

sentence was greater than necessary to accomplish the sentencing

purposes    of     18   U.S.C.   §    3553(a)         (2006),    but    concluding         that

Guy’s sentence is reasonable and there are no meritorious issues

for review.        Neither Guy nor the Government has filed a brief.

We affirm.

               Guy did not object to the revised pre-sentence report

(PSR) calculating a Sentencing Guidelines range of 37-46 months.

The probation officer recommended a sentence in the middle of

the Guidelines range.            Counsel argued for a sentence below the

middle    of    the     range.       He   argued       that     Guy    had    a   difficult

childhood, losing his brother and grandmother in a house fire

when he was four years old, spending time in foster care, he was

not “reunited” with his mother until age eleven, was introduced

to     marijuana      at   age   eight,         and    has    since     struggled          with

substance abuse.            Counsel also argued that Guy’s possession of

firearms was due to his perceived need for self protection.

               The district court noted that Guy cannot seem to stay

away     from      firearms.              The       court     recounted           the      five

firearms-related convictions in Guy’s criminal history and that

                                                2
five months after his most recent release, he had once again

been arrested on a firearms charge.                      The court also noted that

Guy violated the terms of his probation in several ways and that

he had other pending criminal charges.                        The court stressed that

the only way to protect the public was to impose a high-end

sentence.         The    court      specifically       considered         that    Guy    had   a

particularity traumatic childhood, but the need to protect the

public weighed more heavily in the court’s consideration.                                   The

court ultimately imposed a 46-month sentence.

             We review Guy’s sentence for reasonableness “under a

deferential        abuse-of-discretion              standard.”            Gall    v.     United

States,     552    U.S.       38,   41,    51       (2007).        This    review       entails

appellate consideration of both the procedural and substantive

reasonableness          of   the    sentence.         Id. at       51.     In     determining

procedural        reasonableness,         this       court    considers          whether   the

district     court       properly       calculated       the       defendant’s         advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate         sentence,      considered        the      18    U.S.C.     § 3553(a)

factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                           Id. at 49-51.

             If    the       sentence     is    free    of     significant         procedural

error,     the    court      reviews      it    for    substantive         reasonableness,

“tak[ing] into account the totality of the circumstances.”                                 Id.

at   51.     If     the      sentence     is    within       the    properly       calculated

                                                3
Guidelines range, this court applies a presumption on appeal

that the sentence is substantively reasonable.                           United States v.

Mendoza-Mendoza,         597 F.3d    212,       217       (4th    Cir.   2010).       Such    a

presumption is rebutted only if the defendant shows “that the

sentence    is    unreasonable       when      measured          against    the    § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

               We conclude that there is no procedural error and the

record    does     not    include    any        sentencing          factors    that       would

overcome the presumption that Guy’s within-Guidelines sentence

is reasonable.          The court clearly considered Guy’s arguments for

a     sentence    below     the    middle          of     the     Guidelines      range     and

considered        its     obligation        to           fashion     a     sentence        that

accomplishes the purposes set out in § 3553(a).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Guy’s conviction and sentence.                                This court

requires that counsel inform Guy, in writing, of the right to

petition    the    Supreme      Court     of       the    United    States     for    further

review.     If Guy requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this     court        for        leave     to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on Guy.

                                               4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5